IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NO. WR-64,992-03


EX PARTE ROGER WAYNE MCGOWEN





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 448450 IN THE 339TH JUDICIAL DISTRICT COURT

HARRIS COUNTY



Per Curiam.  

O R D E R


	This is a subsequent application for a writ of habeas corpus filed pursuant Texas Code
of Criminal Procedure, Article 11.071, Section 5.
	On June 1, 1987, a jury convicted Applicant of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Texas Code of Criminal Procedure Article
37.071, and the trial court, accordingly, set punishment at death.  This Court affirmed
Applicant's conviction and sentence on direct appeal.  McGowen v. State, No. 69, 855 (Tex.
Crim. App. Dec. 2, 1992)(unpublished).  On April 11, 1997, Applicant filed his initial
application for a writ of habeas corpus pursuant to Article 11.071, and on August 31, 1998,
he filed a second application for a writ of habeas corpus pursuant to Article 11.071.  We
denied relief for the first application and dismissed the second application as subsequent.  Ex
parte McGowen, Nos. WR-69,855-01 & WR-69,855-02  (Tex. Crim. App. Sept. 13, 2006).
	We have reviewed Applicant's claims for relief and find that they do not meet the
requirements for consideration of subsequent claims under Article 11.071, Section 5. 
Therefore, we dismiss this subsequent application.
	IT IS SO ORDERED THIS THE 26TH DAY OF NOVEMBER, 2008.

Do Not Publish